Memorandum Opinion issued February 7, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00093-CV
____________

IN RE GARY NUELSON BUDD, Relator



Original Proceeding on Application for Writ of Habeas Corpus



MEMORANDUM   OPINION
 Relator, Gary Nuelson Budd, asks this Court for habeas corpus relief from his
felony conviction of bond jumping.  This Court has no jurisdiction to hear an
application for post-conviction writ of habeas corpus in felony cases.  See Board of
Pardons & Paroles ex re. Keene v. Eighth Court of Appeals, 910 S.W.2d 481, 483
(Tex. Crim. App. 1995).
	Only the Court of Criminal Appeals and the District Courts have the power to
issue the writ of habeas corpus in a felony case; and it is their duty, upon the proper
motion, to grant the writ under the rules prescribed by law.  Tex. Code of Crim. P.
11.05. (Vernon 1977).
	We dismiss relator's application for want of jurisdiction.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.